DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2018/0097725 A1), hereinafter referred to as D1 in view of Veerappagowda et al. (US 2014/0160918 A1), hereinafter referred to as D2.
Regarding claims 1, 8, and 15, D1 discloses a multiple paths computation for label switched paths, which comprises:
determining, by a computer system, that a network is a flat Multiprotocol Label Switching (MPLS)-enabled Voice over Internet Protocol (VoIP) or Unified Communications IMS network comprising an IP Multimedia Subsystem (IMS) Core site and excluding Session Border Controllers (SBCs), the network further comprising a plurality of user endpoints (UEs) (Referring to Figures 2-4 and 12, MPLS IP network, as seen in Figure 2 equivalent to claimed flat network, for VoIP service, and IMS services, no demonstrated or illustrated SBCs, for communication between endpoints.  See paragraphs 0034-0035 and 0205-0207.); 
responsive to determining that the network is a flat MPLS-enabled VoIP or Unified Communications IMS network, configuring, by the computer system, a first set of Traffic Engineering (TE) Label Switching Paths (LSPs) between each UE of the plurality of UEs and the IMS Core site (Referring to Figures 2-4 and 12, controller (IMS Core site equivalent), comprising IMS services, determines a number of TE LSPs for requested service paths between endpoints.  See paragraphs 0036-0037 and 0205-0207.) and; 
configuring, by the computer system, a second set of TE LSPs between each UE of the plurality of UEs and each other UE of the plurality of UEs to form a full mesh (Referring to Figures 2-4 and 12, controller determines a N paths for TE LSPs, multiple paths between end points (equivalent to UE of the plurality of UEs and each other UE of the plurality of UEs to form a full mesh).  See paragraphs 0043-0046.)
D1 does not disclose generating, by a display device of the computer system, a graphical representation of the network, the graphical representation representing the first set of TE LSPs and the second set of TE LSPs connecting each UE of the plurality of UEs.
D2 teaches it is well-known in the art to display graphical representations of TE LSPs for endpoints, see paragraph 0015.  D2 teaches identifying a LSP associated with a MPLS service and diagnosing a LSP related fault, comprising it is determined that the "LSP label" for the service is a tunnel, tunnel path is displayed on a display device 406. On the other hand, if the "LSP label" for the service is not a tunnel, LDP path is shown on a display device 408. To provide an example, let's consider that a L3 VPN service is hosted on a MPLS-based network. This is illustrated in FIG. 5 which shows a flow chart of a method precursor to the method of FIG. 4 for a L3 VPN path display prior to availability of service mapping details for the VPN. In such instance, two VRFs (source VRF and destination VRF) are selected for identifying a complete path for data packet transmission 502. If the selected VRFs are identified as belonging to same VPN, a validation of VRF-to-VRF neighbour relation is carried out 504. Else, a path is said to be unavailable 506. At block 508, a determination is made to find out whether both VRFs are on the same Provider Edge (PE) device. If yes, a service mapping is identified for the source VRF 510 (for example through a method described earlier in reference to FIG. 3). Once a service mapping is available, a LSP path for the L3VPN service can be displayed on a display device.  See paragraphs 0030-0032.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the well-known graphical display of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to permit network administrators to quickly diagnose problematic pathways and improve system throughput by removing select, fault prone, pathways from a multipath solution.

Regarding claims 2, 9, and 16, the primary reference further teaches determining, by the computer system, that the network comprises a plurality of IMS Core sites including the IMS Core site (Referring to Figures 2-4 and 12, plurality of Network services applications 104 represent one or more processes that provide services to clients of a service provider network that includes network 6 and controller 100 to manage connectivity in the path computation domain. Network services applications 104 may provide, for instance, include Voice-over-IP (VoIP), Video-on-Demand (VOD), bulk transport, walled/open garden, IP Mobility Subsystem (IMS) and other mobility services.  See paragraph 0205.); and responsive to determining that the network comprises the plurality of IMS Core sites, configuring, by the computer system, a third set of TE LSPs between each IMS Core site of the plurality of IMS Core Sites and each other IMS Core site of the plurality of IMS Core sites to form a second full mesh (Referring to Figures 2-4 and 12, controller, core site, determines a N paths, for example three, for TE LSPs, multiple paths between end points (equivalent to forming a N, two, full mesh) comprising the network service applications, IMS.  See paragraphs 0043-0046.)

Regarding claim 3, 10, and 17, the primary reference further teaches configuring, by the computer system, a fourth set of TE LSPs between each UE of the plurality of UEs and each IMS Core site of the plurality of IMS Core sites (Referring to Figures 2-4 and 12, controller, core site, determines a N paths, for example four, for TE LSPs, multiple paths between end points comprising the network service applications, IMS.  See paragraphs 0043-0046.)

Regarding claims 6, 13, and 20, the primary reference further teaches directing, by the computer system, data from a first UE of the plurality of UEs to a second UE of the plurality of UEs using a path label indicating the second set of TE LSPs (Referring to Figures 2-4 and 12, controller, core site, determines a N paths for TE LSPs, multiple paths between end points comprising the network service applications, IMS, for the transmission of data from a first endpoint to a second endpoint using the TE LSPs according to the multipath (second set of TE LSPs).  See paragraphs 0043-0046.)

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2018/0097725 A1), hereinafter referred to as D1 in view of Veerappagowda et al. (US 2014/0160918 A1), hereinafter referred to as D2, in further view of Menon et al. (US 2022/0021600 A1), hereinafter referred to as D3.
Regarding claims 4, 11, and 18, D1 does not disclose receiving, by the computer system, a specified latency, induced jitter, and number of hops for a particular traffic type across the network, wherein the first set of TE LSPs and the second set of TE LSPs are configured to support the specified latency, induced jitter, and number of hops.
	D1 teaches specifying a bandwidth requirement for a N multiple TE LSPs, but does not explicitly disclose specifying latency, jitter, and number of hops for a particular traffic type across the network.  See paragraphs 0037-0039.  D3 teaches each of a plurality of routers of a multi-hop path measures one or more network performance metrics of its immediate links to adjacent routers and/or endpoints (e.g., client devices). The one or more network performance metrics may include, e.g., latency, bandwidth, jitter, packet loss, etc.  Based upon SLA a path is selected which meets the latency, jitter and hops requirements.  See paragraphs 0007-0008.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the SLA of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve the quality of service for delay sensitive traffic.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2018/0097725 A1), hereinafter referred to as D1 in view of Veerappagowda et al. (US 2014/0160918 A1), hereinafter referred to as D2, in view of Menon et al. (US 2022/0021600 A1), hereinafter referred to as D3, in further view of Rice et al. (US 2020/0028900 A1), hereinafter referred to as D4.
Regarding claims 5, 12, and 19, D1 further teaches the particular traffic type comprises VoIP data or Unified Communications data (Referring to Figures 2-4 and 12, plurality of Network services applications 104 represent one or more processes that provide services to clients of a service provider network that includes network 6 and controller 100 to manage connectivity in the path computation domain. Network services applications 104 may provide, for instance, include Voice-over-IP (VoIP), Video-on-Demand (VOD), bulk transport, walled/open garden, IP Mobility Subsystem (IMS) and other mobility services.  See paragraph 0205.)
D1 does not disclose wherein at least one UE of the plurality of UEs is a mobile device.  D4 teaches a peer-to-peer network which comprises wireless devices utilizing an MPLS core network.  See Figure 1 and paragraphs 0012-0014.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the system of D1, D2, and D3 in the software defined network of D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide improved quality of service to end devices in a software defined network.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2018/0097725 A1), hereinafter referred to as D1 in view of Veerappagowda et al. (US 2014/0160918 A1), hereinafter referred to as D2, in further view of Rice et al. (US 2020/0028900 A1), hereinafter referred to as D4.
	Regarding claims 7 and 14, D1 does not disclose wherein each UE of the plurality of UEs is homed to a respective first provider edge (PE) and the IMS Core site is homed to a second PE, and wherein configuring the first set of TE LSPs comprises connecting, by the computer system, the first set of TE LSPs between the respective first PE of each UE of the plurality of UEs and the second PE of the IMS Core site.
D4 teaches a peer-to-peer network which comprises wireless devices, equivalently homed to a first network edge, utilizing an MPLS core network, equivalently homed to a second network edge, for secure tunnels for LSPs spanning the networks.  See Figure 1 and paragraphs 0012-0014 and 0020.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the system of D1 and D2 in the software defined network of D4.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to provide improved quality of service to end devices in a software defined network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wang et al. (US 2018/0145929 A1) - managing path utilizations for telecommunication network tunnels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462